 1                                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      J & J SPORTS PRODUCTIONS,             Case No. ED CV 16-00863 WDK (PLAx)
12    INC.,

13                Plaintiff,                JUDGMENT

14                   v.

15    EMANUEL CASSIUS
      SAMUELS, et al.,
16
                  Defendants.
17
18
           Judgment is hereby entered in favor of plaintiff J & J Sports Productions,
19
     Inc. and against defendant Emanuel Cassius Samuels, individually and d/b/a El
20
     Parrandero Night Club a/k/a The Empire, the Court having granted plaintiff’s
21
     Application for Default Judgment, and against defendant Carlos A. Sandoval
22
     Rodriguez, individually and d/b/a El Parrandero Night Club a/k/a The Empire,
23
     upon the Court’s grant of Partial Summary Judgment in favor of plaintiff. [See
24
     Doc. Nos. 36; 41.]
25
26
           IT IS HEREBY ORDERED AND ADJUDGED:
27
           1. Defendant Emanuel Cassius Samuels, individually and d/b/a El
28
     Parrandero Night Club a/k/a The Empire, and defendant Carlos A. Sandoval
 1   Rodriguez, individually and d/b/a El Parrandero Night Club a/k/a The Empire,
 2   shall pay the plaintiff, J & J Sports Productions, Inc., $15,000.00 in total damages.
 3   The damages award against defendant Emanuel Cassius Samuels is joint and
 4   several with the award against defendant Carlos A. Sandoval Rodriguez. Pursuant
 5   to Local Rules 54-10 and 54-11 plaintiff may submit its motion for costs and
 6   attorneys’ fees within fourteen (14) days.1
 7
 8         IT IS FURTHER ORDERED that the Plaintiff shall serve, by United States
 9   mail or by telefax or by email, copies of this Judgment on counsel for the
10   defendants or the pro se defendants in this matter.
11
12
13   Dated: January 24, 2019

14                                    _____________________________________
15                                    William Keller
16                                    United States District Judge

17
18
19
20
21
22
23
24
25
26
          The previous award of attorneys’ fees in the amount of $1,500.00 against
           1


27 defendant Emanuel Cassius Samuels will be offset against any additional award of
   attorneys’ fees. [See Doc. No. 36.]
28
                                              -2-
